DETAILED ACTION
Allowable Subject Matter
1.    Claims 1-5 and 7-20 are allowed.
2.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 13  ,which include, a camera lens assembly having  sequentially along an optical axis from an object side to an image side having , a first lens having a positive refractive power; a second lens having a negative refractive power and  a third lens and a fourth lens and  a fifth lens and  a sixth lens  and an object-side surface of the sixth lens is a convex surface, and an image-side surface of the sixth lens is a convex surface; and a seventh lens having a negative refractive power and an object-side surface of the seventh lens is a convex surface, wherein an effective focal length f2 of the second lens and a total effective focal length f of the camera lens assembly satisfy: -3<f2/f<-1.5, and wherein an effective focal length f7 of the seventh lens and a center thickness CT7 of the seventh lens on the optical axis satisfy: -5<f7/CT7<-4 (claim 1) ; and an effective focal length f1 of the first lens, and an effective focal length f2 of the second lens satisfy: 1<f/f1 +f/f21<1.55 (claim 13).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
3.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/22/2021